In an action seeking various kinds of relief, judgment was entered, after trial before Special Term, granting plaintiff partial relief. That judgment was affirmed by this court. (274 App. Div. 998.) The judgment directed that an accounting be had before an Official Referee to whom the matter was referred to hear and determine, of salaries paid to the individual defendants by defendant Sanford Hotel Corp. After hearing before the Official Referee, an order and judgment (one paper) was entered on March 13, 1950, directing that the individual defendants pay to the corporation the salaries received by them between certain dates. The individual defendants appeal from so much of the order and judgment as directs the surcharge. Plaintiff appeals from so much of the order and judgment as refuses to award interest on the sums directed to be repaid, and from an order, entered March 28, 1950, denying plaintiff’s motion to amend the order and judgment of March 13, 1950, by incorporating a provision for interest. Order and judgment (one paper), entered March 13, 1950, modified on the law by inserting a provision in each of the two subdivisions of the first ordering paragraph for the recovery of interest at 6% per annum on the several sums directed to be repaid, from the date of payment from the corporation to the individual defendants. As so modified, the order and judgment, insofar as appealed from, is unanimously affirmed, with costs to plaintiff. Appeal from the order of March 24, 1950, dismissed, without costs. Defendants were required, as matter of law, to pay interest on the sums directed to be repaid. (Godley v. Crandall & Godley Go., 212 N. Y. 121; Flamm v. Noble, 296 N. Y. 262, 268; Gottfried v. Gottfried, 269 App. Div. 413, 422-423.) Present — Nolan, P. J., Johnston, Adel, Sneed and Wenzel, JJ. [See post, p. 1038.]